DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 & 6 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 and claim 6 should depend from claim 4 since claim 4 states “a scattering element” instead of being dependent on claim 3 which is absent of “a scattering element”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic (US Pub no. 2018/0358542 A1) in view of Ong (US Pub no.a2014/0269032 A1)
Regarding claim 1, Mihajlovic et al discloses a spin-orbit torque magnetoresistance effect element (fig. 4)comprising: an element part (MTJ)including a first ferromagnetic layer(110), a second ferromagnetic layer(106), and a nonmagnetic layer(108) positioned between the first ferromagnetic layer (110)and the second ferromagnetic layer(106)[0017-0018] fig. 4; a spin-orbit torque wiring (120)positioned in a first direction with respect to the element part (MTJ), facing the first ferromagnetic layer (110)of the element part(MTJ), and extending in a second direction(fig. 4); a first conductive part (terminal C) [0030]a second conductive part (terminal D) [0030] facing the spin-orbit torque wiring(120) at positions sandwiching the element part (MTJ)when viewed from the first direction (fig. 4); (fig. 4)and a gate part (124)positioned between the first conductive part (Terminal C)and the second conductive part (Terminal D)when viewed from the first direction (fig. 4), facing a second surface of the spin-orbit torque wiring (120)on a side opposite to a first surface which faces the element part(MTJ), and 
Mihajlovic et al teaches that the spin-orbit torque layer is a heavy metal [0021] but fails to teach wherein the spin-orbit torque wiring includes a semiconductor.
However, Ong et al discloses a magnetic memory array wherein a spin-orbit torque wiring (SO-122) includes a semiconductor [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mihajlovic et al with the teachings of Ong et al since using heavy metals including semiconductors provides a spin orbit interaction including  both the spin Hall effect and the Rashba effect,  with spin hall effect being dominate.
Regarding claim 2, Mihajlovic et al discloses via wiring (Terminal A) connected to the second ferromagnetic layer (106) of the element part (MTJ) and extending in the first direction (fig. 4); and a first transistor (550 or 554 as described and shown in fig.5) electrically connected to the element part by the via wiring (Terminal A) [0037] (fig. 4/fig. 5).
Regarding claim 3, Ong et al discloses wherein the semiconductor constituting the spin-orbit torque wiring (SO-122) is any one selected from the group consisting of Si, SiGe [0050].
Regarding claim 4, Ong et al discloses wherein the spin-orbit torque wiring (SO-122) contains a scattering element (B =Y (yttrium) [0050] (Examiner notes that yttrium is described in claim 5 as scattering element).

Regarding claim 6, Ong et al discloses wherein the scattering element (B) is a magnetic element (Co,Fe, Ni) [0050].
Regarding claim 7, Mihajlovic et al(fig. 4 /fig.5 [0017-0018][0030])  in view of Ong et al [0050]discloses  a magnetic memory comprising a plurality of spin- orbit torque magnetoresistance effect elements (fig 5 of Mihajlovic et al )according to claim 1.
Regarding claim 8, Mihajlovic et al discloses wherein the plurality of spin-orbit torque magnetoresistance effect elements (502,504,506,508) includes a first element row in which the spin-orbit torque magnetoresistance effect elements are disposed in the second direction (fig. 5), and two spin-orbit torque magnetoresistance effect elements(502 and 504) adjacent to each other in the second direction share the second conductive part (566/562)of one spin-orbit torque magnetoresistance effect element as the first conductive part(560/564) of the other spin-orbit torque magnetoresistance effect element (508 and 506) in the first element row (fig. 5/fig. 7) [[0039][0042].
Regarding claim 9, Mihajlovic et al discloses wherein the plurality of spin-orbit torque magnetoresistance effect elements (502,504,506,508) includes a first element row in which the spin-orbit torque magnetoresistance effect elements are disposed in the second direction (fig. 5), and spin-orbit torque wirings (534/538) of the plurality of spin-orbit torque magnetoresistance effect elements (502-508) constituting the first element row are connected to each other (fig. 5).

first conductive parts(560) of the plurality of spin-orbit torque magnetoresistance effect elements(502/508) constituting the second element row are connected to each other, and second conductive parts (564)of the plurality of spin-orbit torque magnetoresistance
effect elements (506/504) constituting the second element row are connected to each other (fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813